[Cite as State v. Beekman, 2015-Ohio-4227.]



                                    IN THE COURT OF APPEALS

                           TWELFTH APPELLATE DISTRICT OF OHIO

                                              BUTLER COUNTY




STATE OF OHIO,                                      :

        Plaintiff-Appellee,                         :     CASE NO. CA2015-02-022

                                                    :          OPINION
   - vs -                                                      10/13/2015
                                                    :

AARON D. BEEKMAN,                                   :

        Defendant-Appellant.                        :



                 CRIMINAL APPEAL FROM HAMILTON MUNICIPAL COURT
                              Case No. 14 TRD 06087-B



Neal D. Schuett, Hamilton City Prosecutor, Timothy G. Werdmann, 345 High Street, Suite
710, Hamilton, Ohio 45011, for plaintiff-appellee

Meadows Law Firm, Jeffrey C. Meadows, Morgan A. Kohler, 5900 West Chester Road, Suite
E, West Chester, Ohio 45069, for defendant-appellant



        RINGLAND, J.

        {¶ 1} Defendant-appellant, Aaron D. Beekman, appeals his conviction in the Hamilton

Municipal Court for reckless operation. For the reasons stated below, we affirm.

        {¶ 2} On November 12, 2014, appellant was cited for reckless operation. The citation

stemmed from a collision between appellant and Michael Benge at the intersection of State

Route 128 and the exit ramp from U.S. Highway 27 in Ross Township, Ohio. Appellant was
                                                                         Butler CA2015-02-022

driving in front of Benge and was alleged to have "brake checked" Benge several times and

then drove into an adjacent lane and swerved into the side of Benge's vehicle. The matter

proceeded to a bench trial where appellant was found guilty as charged and was ordered to

pay a $100 fine and court costs.

       {¶ 3} Appellant now appeals, asserting a sole assignment of error:

       {¶ 4} THE TRIAL COURT ERRED IN FINDING DEFENDANT-APPELLANT GUILTY

OF VIOLATING R.C. 4511.20 BECAUSE SAID CONVICTION WAS AGAINST THE

MANIFEST WEIGHT OF THE EVIDENCE.

       {¶ 5} Appellant argues his reckless operation conviction is against the manifest

weight of the evidence.      A manifest weight of the evidence challenge examines the

"inclination of the greater amount of credible evidence, offered at a trial, to support one side

of the issue rather than the other." State v. Thompkins, 78 Ohio St.3d 380, 387 (1997); State

v. Glover, 12th Dist. Brown No. CA2015-01-002, 2015-Ohio-3707, ¶ 29. To determine

whether a conviction is against the manifest weight of the evidence, the reviewing court must

look at the entire record, weigh the evidence and all reasonable inferences, consider the

credibility of the witnesses, and determine whether in resolving the conflicts in the evidence,

the trier of fact clearly lost its way and created such a manifest miscarriage of justice that the

conviction must be reversed and a new trial ordered. Thompkins at 387, quoting State v.

Martin, 20 Ohio App.3d 172, 175 (1st Dist.1983). While appellate review includes the

responsibility to consider the credibility of witnesses and weight given to the evidence, these

issues are primarily matters for the trier of fact to decide. Glover at ¶ 29. An appellate court,

therefore, will overturn a conviction due to the manifest weight of the evidence only in

extraordinary circumstances when the evidence presented at trial weighs heavily in favor of

acquittal. Thompkins at 387, quoting Martin at 175.

       {¶ 6} Appellant was convicted of willful or wanton disregard of safety on highways
                                               -2-
                                                                        Butler CA2015-02-022

(reckless operation), in violation of R.C. 4511.20(A) which provides, "[n]o person shall

operate a vehicle * * * on any street or highway in willful or wanton disregard of the safety of

persons or property." In the context of R.C. 4511.20, willful conduct "implies an act done

intentionally, designedly, knowingly, or purposely, without justifiable excuse." State v.

Earlenbaugh, 18 Ohio St.3d 19, 21 (1985), citing Black's Law Dictionary 1434 (5th Ed.1979).

Wanton conduct, on the other hand, is defined as "an act done in reckless disregard of the

rights of others which evinces a reckless indifference of the consequences to the life, limb,

health, reputation, or property of others." Id. at 21-22.

       {¶ 7} Upon a thorough review of the record, we find appellant's conviction for

reckless operation was not against the manifest weight of the evidence. At trial, Benge

testified he was traveling north on U.S. 27 and took the exit ramp to Route 128. The exit

ramp had a traffic light and a left-turn lane to go west on Route 128. Route 128 westbound

contained two lanes: a left-turn only lane for vehicles to re-enter southbound U.S. 27 and a

right lane to proceed west on Route 128. The right lane is abutted by a shoulder. Benge

explained that he was directly behind appellant on the exit ramp, waiting to turn left for Route

128. When traffic began to move, Benge followed closely to appellant's truck, and appellant

"slammed on his brakes," "hit the gas real quick and then slammed [his brakes] again twice."

After the intersection, appellant went to the left lane to re-enter U.S. 27 while Benge stayed in

the right lane for west Route 128. Appellant then crossed the solid white line and struck the

side of Benge's station wagon twice. He stated that the front bumper of appellant's truck

struck the back of Benge's station wagon and then the back tire of appellant' truck went over

Benge's front fender.

       {¶ 8} The Ross Township police officer who investigated the crash testified he

believed appellant swerved into Benge's vehicle. The police officer found broken glass from

the mirror of Benge's station wagon in the right lane of travel on Route 128. He explained
                                               -3-
                                                                        Butler CA2015-02-022

that the location of the glass supported Benge's story that he was in the right lane when

appellant came from the left lane and hit his station wagon. The officer also stated he

believed the contact was intentional due to the "brake-checking" and the location of the

damage on the vehicle.

       {¶ 9} Appellant denies causing the collision and maintains that Benge drove into the

side of his truck. Appellant testified that he was driving in the right lane of travel for Route

128 west and Benge, angry at being "brake checked," drove on the shoulder of the road, and

swerved into appellant's truck. However, in finding appellant guilty of reckless operation, the

trial court stated that while both Benge and appellant were credible, the police officer's

testimony and the location of the glass supported Benge's version of events. The court also

noted that the pictures of the damage to Benge's vehicle are consistent with Benge's story

that appellant's tire went over Benge's front fender. After reviewing the record, we do not find

that the trial court clearly lost its way and created such a manifest miscarriage of justice that

appellant's conviction must be reversed. Appellant's sole assignment of error is overruled.

       {¶ 10} Judgment affirmed.


       S. POWELL, P.J., and HENDRICKSON, J., concur.




                                               -4-